DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kim et al. (Submillisecond organic synthesis: Outpacing Fries rearrangement through microfluidic rapid mixing, 2016).
	Regarding claims 11-12, Kim et al. discloses a microreactor (stainless steel modular microreactor (MMR) consisting of two T-shaped micromixers and microtube reactors having a circular cross-sectional channel) for controlling an ultrafast chemical reaction, comprising a flow channel formed such that a flow path for injecting a first fluid, a flow path for injecting a second fluid, and a merging path of the first fluid and the second fluid form a T shape, wherein the flow channel has a circular cross section, and  the flow channel is produced by a selective laser melting (SLM) method; and wherein the ultrafast chemical reaction is the Fries Rearrangements (see Abstract; article and figures 1-3).
	
Allowable Subject Matter
The closest prior art reference is Kim et al. (Submillisecond organic synthesis: Outpacing Fries rearrangement through microfluidic rapid mixing, 2016).
	Regarding claim 1, Kim et al. discloses a method for controlling (submillisecond-scale reaction control) a chemical reaction using a microreactor having a flow channel with a circular cross section (microtube reactors having a circular cross-sectional channel) (see Abstract; article and figures 1-3).
Kim et al. fails to disclose or suggest a method wherein the flow channel is produced by a selective laser melting (SLM) method.
	Claims 2-5 and 7-10 depend on claim 1.
Regarding claim 13, Kim et al. discloses a method for using a compound of Chemical Formula 1 below as a starting material to obtain a compound of Chemical Formula 2a below, by using a microreactor having a flow channel with a circular cross section (stainless steel modular microreactor (MMR) consisting of two T-shaped micromixers and microtube reactors having a circular cross-sectional channel) (see page 692, 1st-2nd paragraphs and figure 2A).
	[Chemical Formula 1]

    PNG
    media_image1.png
    146
    170
    media_image1.png
    Greyscale

	[Chemical Formula 2a]

    PNG
    media_image2.png
    158
    228
    media_image2.png
    Greyscale

Kim et al. fails to disclose or suggest a method wherein the flow channel is produced by a selective laser melting (SLM) method.
	Regarding claim 14, Kim et al. discloses a method for using a compound of Chemical Formula 3 below as a starting material to obtain a compound of Chemical Formula 4 below, by using a microreactor having a flow channel with a circular cross section (stainless steel modular microreactor (MMR) consisting of two T-shaped micromixers and microtube reactors having a circular cross-sectional channel) (see page 692, 1st-2nd paragraphs; page 693, 2nd paragraph; and figure 4B).
[Chemical Formula 3]

    PNG
    media_image3.png
    146
    160
    media_image3.png
    Greyscale

[Chemical Formula 4]

    PNG
    media_image4.png
    160
    186
    media_image4.png
    Greyscale

Kim et al. fails to disclose or suggest a method wherein the flow channel is produced by a selective laser melting (SLM) method.

Response to Arguments
Applicant’s arguments, see Remarks, filed November 3, 2022, with respect to the 112(b) rejection of claim 11 have been fully considered and are persuasive.  The 112(b) rejection of claim 11 has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774